Exhibit 10.1

Execution copy

 

 

TERMINATION AGREEMENT

 

 

ELAN CORPORATION, PLC

 

 

ELAN PHARMA INTERNATIONAL LIMITED

 

 

ELAN INTERNATIONAL SERVICES, LTD.

 

 

DEPOMED, INC.

 

 

AND

 

 

DEPOMED DEVELOPMENT, LTD.

 

--------------------------------------------------------------------------------


 

INDEX

 

Section

 

Heading

 

 

 

1

 

DEFINITIONS

 

 

 

2

 

TERMINATION OF THE NEWCO AGREEMENTS

 

 

 

3

 

REPRESENTATIONS, WARRANTIES, CONFIRMATIONS AND INDEMNITIES

 

 

 

4

 

INTELLECTUAL PROPERTY

 

 

 

5

 

RIGHTS RELATED TO SECURITIES

 

 

 

6

 

COMPLETION

 

 

 

7

 

CONFIDENTIALITY

 

 

 

8

 

WAIVER OF ACCRUED RIGHTS/MUTUAL RELEASES

 

 

 

9

 

GENERAL

 

2

--------------------------------------------------------------------------------


 

THIS TERMINATION AGREEMENT made this 16 day of September 2003 (this “Agreement”)

 

AMONG:-

 

(1)                                  ELAN CORPORATION, PLC, a public limited
company incorporated under the laws of Ireland, and having its registered office
at Lincoln House, Lincoln Place, Dublin 2, Ireland (“Elan Corp”);

 

(2)                                  ELAN PHARMA INTERNATIONAL LIMITED, a
private limited company incorporated under the laws of Ireland, and having its
registered office at WIL House, Shannon Business Park, Shannon, County Clare,
Ireland (“EPIL Shannon”);

 

(3)                                  ELAN INTERNATIONAL SERVICES, LTD., an
exempted limited liability company incorporated under the laws of Bermuda, and
having its registered office at Clarendon House, 2 Church St., Hamilton, Bermuda
(“EIS”);

 

(4)                                  DEPOMED, INC., a California corporation
having its principal  place of business at 1360 O’Brien Drive, Menlo Park, CA
94025, United States of America; and

 

(5)                                  DEPOMED DEVELOPMENT, LTD., an exempted
company incorporated under the laws of Bermuda, and having its registered office
at Clarendon House, 2 Church St., Hamilton, Bermuda (“Newco”).

 

RECITALS

 

A.                                   The Parties entered into various agreements
whereby Elan Corp, EPIL Shannon, EIS and JVP established the joint venture
company, Newco, and Elan Corp, EPIL Shannon, EIS and JVP each licensed certain
intellectual property to Newco for a specified field of use, including, without
limitation:

 

(i)                                     Elan Corp, EIS, EPIL Shannon, JVP and
Newco entered into a Subscription, Joint Development and Operating Agreement
dated 21 January 2000 (the “JDOA”);

 

(ii)                                  Elan Corp, EPIL Shannon, JVP and Newco
entered into a License Agreement dated 21 January 2000, as amended by that
certain Waiver and Termination Agreement dated 8 November, 2002 (the “Elan
License Agreement”);

 

(iii)                               Elan Corp, EPIL Shannon, EIS and JVP entered
into a Funding Agreement dated 21 January 2000 (“Funding Agreement”); and

 

3

--------------------------------------------------------------------------------


 

(iv)                              EIS and JVP and Brock Silverstein LLC entered
into an Escrow Agreement dated January 20, 2000 (“Escrow Agreement”).

 

B.                                     The JDOA, Elan License Agreement, Funding
Agreement and Escrow Agreement are together defined in this Agreement as the
“Newco Agreements”.

 

C.                                     The Parties also entered into agreements
whereby JVP sold and EIS and EPIL Shannon purchased certain securities of JVP
and the Parties agreed to certain matters related to the ownership of such
securities.  Specifically:

 

(i)                                     EIS, Elan Corp and JVP entered into a
Securities Purchase Agreement dated 21 January 2000 (the “Securities Purchase
Agreement”); and

 

(ii)                                  EIS and JVP entered into a Registration
Rights Agreement with respect to the capital stock of JVP dated 21 January 2000
(the “JVP Registration Rights Agreement”);

 

(iii)                               EIS, JVP and Newco entered into a
Registration Rights Agreement with respect to the capital stock of Newco dated
21 January 2000 (the “Newco Registration Rights Agreement”); and

 

(iv)                              JVP issued and delivered to EIS a Convertible
Promissory Note, dated  21 January 2000, in a principal amount not to exceed
$8,010,000.00 (the “Note”).

 

D.                                    Elan Corp, EPIL Shannon, JVP and Newco
entered into a certain Waiver and Termination Agreement dated 8 November, 2002
(“Waiver and Termination Agreement”).

 

E.                                      The Parties wish to (i) terminate in
full the Newco Agreements as set forth below, and (ii) agree in relation to
certain other matters as set forth below.

 

IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, AND OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY
ACKNOWLEDGED, IT IS HEREBY AGREED AS FOLLOWS:

 

1                                          DEFINITIONS

 

Capitalized terms used in this Agreement shall have the same meanings assigned
to them in the Newco Agreements, unless such terms are expressly defined to the
contrary in this Agreement.

 

“Affiliate” shall mean any corporation or entity controlling, controlled or
under the common control of any other corporation or entity, excluding, in the
case of Elan, an Elan JV.  For the purpose of this definition, (i) “control”
shall mean

 

4

--------------------------------------------------------------------------------


 

direct or indirect ownership of fifty percent (50%) or more of the stock or
shares entitled to vote for the election of directors; and (ii) Newco shall not
be an Affiliate of Elan and Elan shall not be an Affiliate of Newco.

 

“Balance Sheet” shall mean the unaudited balance sheet of Newco as of the
Balance Sheet Date, as set forth in Schedule 1.

 

“Balance Sheet Date” shall mean August 31, 2003.

 

“Effective Date” shall mean the date of this Agreement.

 

“EGTS Know-How” shall have the meaning as such term is defined in the Elan
License Agreement.

 

“EGTS Patents” shall have the meaning as such term is defined in the Elan
License Agreement.

 

“Elan” shall mean Elan Corp and its Affiliates.

 

“Elan Clinical Trials” shall mean the clinical trials listed on Schedule 3.3.5.

 

“Elan Corp CR Know-How” shall have the meaning as such term is defined in the
Elan License Agreement.

 

“Elan Corp CR Patents” shall have the meaning as such term is defined in the
Elan License Agreement.

 

“Elan Improvements” shall mean improvements relating to:

 

(i)                                     the Nano Know-How and/or the Nano
Patents;

 

(ii)                                  the Elan Corp CR Know-How and/or the Elan
Corp CR Patents; and

 

(iii)                               the EPIL Gas Generation Know-How and/or the
EPIL Gas Generation Patents;

 

developed (i) by Elan outside the Project, (ii) by Elan, JVP or Newco or by a
third party (under contract with Elan, JVP or Newco) pursuant to the Project,
and/or (iii) jointly by any combination of Elan, JVP, Newco or a third party
(under contract with Newco, Elan or JVP) pursuant to the Project.

 

“Elan JV” shall mean an entity that Elan and a third party (i) establish or have
established; (ii) take shareholdings in or have a right to take shareholdings
in; and (iii) grant certain licenses in and to certain intellectual property
rights for the purpose of implementing a strategic alliance.

 

5

--------------------------------------------------------------------------------


 

“Elan Know-How” shall mean, collectively,

 

(i)                                     the Nano Know-How;

 

(ii)                                  the Elan Corp CR Know-How; and

 

(iii)                               the EPIL Gas Generation Know-How.

 

“Elan Patents” shall mean, collectively,

 

(i)                                     the Nano Patents;

 

(ii)                                  the Elan Corp CR Patents; and

 

(iii)                               the EPIL Gas Generation Patents.

 

“Elan Trademarks” shall have the meaning set forth in the Elan License
Agreement.

 

“EPIL Gas Generation Know-How” shall have the meaning set forth in the Elan
License Agreement.

 

“EPIL Gas Generation Patents” shall have the meaning set forth in the Elan
License Agreement.

 

“EPIL II” shall mean Elan Pharmaceuticals Investment II, Ltd. an exempted
limited liability company incorporated under the laws of Bermuda.

 

“Force Majeure” shall mean causes beyond a Party’s reasonable control,
including, without limitation, acts of God, fires, strikes, acts of war, or
intervention of a governmental authority.

 

“JVP” shall mean Depomed, Inc. and its Affiliates.

 

“JVP Certificate of Designations” shall mean that certain certificate of
designations filed with the California Secretary of State dated 14 January 2000.

 

“JVP Improvements” shall mean improvements to the JVP Patents and/or the JVP
Know-How, developed (i) by JVP outside the Project, (ii) by JVP, Elan or Newco
or by a third party (under contract with Newco, Elan or JVP) pursuant to the
Project, and/or (iii) jointly by any combination of JVP, Elan, Newco or a third
party (under contract with Newco, Elan or JVP) pursuant to the Project.

 

“JVP Know-How” shall mean Depomed Know-How (as such term is defined in the JVP
License Agreement).

 

6

--------------------------------------------------------------------------------


 

“JVP License Agreement” shall mean that certain license agreement entered into
by JVP, Elan Corp and Newco dated 21 January 2000.

 

“JVP Patents” shall mean Depomed Patents (as such term is defined in the JVP
License Agreement).

 

“JVP Patents” shall mean Depomed Trademarks (as such term is defined in the JVP
License Agreement).

 

“Nano Know-How” shall have the meaning set forth in the Elan License Agreement.

 

“Nano Patents” shall have the meaning set forth in the Elan License Agreement.

 

“Newco” shall mean Depomed Development, Ltd.

 

“Newco Agreements” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Newco Clinical Trials” shall mean the clinical trials that were carried out by
or on behalf of JVP by or on behalf of Newco but shall exclude the Elan Clinical
Trials.

 

“Newco Intellectual Property” shall have the meaning set forth in the JDOA.

 

“Newco Patents” shall have the meaning set forth in the Elan License Agreement.

 

“Party” shall mean EPIL Shannon, EIS, JVP or Newco, as the case may be, and
“Parties” shall mean all such parties together.

 

“Project” shall have the meaning set forth in the JDOA.

 

“Territory” shall mean all of the countries of the world.

 

“United States Dollar” and “US$” and “$” shall mean the lawful currency of the
United States of America.

 

2.                                       TERMINATION OF THE NEWCO AGREEMENTS

 

2.1.                              Subject to the provisions of Clauses 2.2 and
2.3 hereof, the Parties hereby agree to terminate the Newco Agreements,
including without limitation, those provisions expressly stated to survive
termination, in each case with effect from the Effective Date.

 

7

--------------------------------------------------------------------------------


 

All the provisions of the Newco Agreements shall terminate forthwith with effect
from the Effective Date and be of no further legal force or effect.

 

2.2.                              Notwithstanding anything contained herein to
the contrary, the Parties acknowledge that the provisions of Clause 16 of the
JDOA (the “Transfer Provisions”) shall continue in full force and effect as
among EPIL II, JVP and any other party that becomes a holder of shares in
Newco.  Solely for the purposes of the Transfer Provisions, any definitions or
additional clauses of the JDOA required to give effect to the Transfer
Provisions will be deemed to survive termination.

 

The Parties agree that EPIL II is a third party beneficiary of this Clause 2.2.

 

2.3.                              For the avoidance of doubt and without
prejudice to the generality of the foregoing Clause 2.1, the Parties hereby
acknowledge and agree as follows:

 

2.3.1                        the EIS Director, Seamus Mulligan, holding office
with Newco immediately prior to the Effective Date shall resign;

 

EIS hereby assigns to JVP all of EIS’ rights, powers and obligations and JVP
agrees to such assignment of rights and powers and agrees to assume such
obligations under (i) Sections 7 and 11 of the Bye-laws (including, without
limitation, the Nomination Right) and (ii) Clause 5 of the JDOA and authorizes
JVP to take such actions as JVP sees fit in exercising such rights.

 

JVP hereby designates Bret Berner as the EIS Director, subject to such person
accepting such nomination.

 

2.3.2                        the nominees on the Management Committee of the EIS
Director shall be deemed to have been removed from the Management Committee by
the EIS Director;

 

2.3.3                        the nominees on the R&D Committee of the nominees
on the Management Committee of the EIS Director, shall be deemed to have been
removed from the R&D Committee by the nominees on the Management Committee of
the EIS Director;

 

2.3.4                        all rights granted to Newco pursuant to the Elan
License Agreement to use the Elan Patents, the Elan Know-How, the Elan
Improvements and the Elan Trademarks shall terminate forthwith;

 

JVP and Newco hereby acknowledge that all rights granted to Newco to use the
EGTS Patents and the EGTS Know-How were

 

8

--------------------------------------------------------------------------------


 

terminated pursuant to that certain Waiver and Termination Agreement.

 

2.3.5                        neither JVP nor Newco shall have any rights in or
to the Elan Patents, the Elan Know-How, the Elan Improvements, the Elan
Trademarks and any other patents, know-how or any other intellectual property
rights whatsoever of Elan;

 

2.3.6                        Elan shall not have any rights in or to the JVP
Patents, the JVP Know-How, the JVP Improvements, JVP Trademarks and any other
patents, know-how or any other intellectual property rights whatsoever of JVP;

 

2.3.7                        Elan shall terminate or shall cause to be
terminated any and all research and development work being conducted in
connection with or pursuant to the Project, the Newco Agreements, or otherwise
by or on behalf of Newco;

 

2.3.8                        Elan shall terminate or cause to be terminated any
and all technical services and assistance being conducted in connection with the
Newco Agreements;

 

2.3.9                        for the avoidance of doubt, Elan shall not have any
obligation to provide working capital, research or development funding, or other
funding or financing of any nature to Newco;

 

2.3.10                  Elan shall not have any obligation to pay any milestone
payment or make any milestone investment to or in Newco or JVP whether relating
to the Project, the achievement of any objectives set forth therein or
otherwise; and

 

2.4                 Each of the Parties acknowledges and agrees with the other
Parties that, as of the Effective Date, no monies are owed or are refundable by
any of the Parties to the others pursuant to the Newco Agreements and/or the JVP
License Agreement.

 

For the avoidance of doubt, the Parties acknowledge that Newco is liable to pay
any fees due and owing to Codan Corporate Administrative Services upon the
Effective Date, and thereafter.

 

9

--------------------------------------------------------------------------------


 

3                          REPRESENTATIONS, WARRANTIES, CONFIRMATIONS AND
INDEMNITIES

 

3.1                                 Sub-licenses:

 

Newco represents and warrants to the other Parties that it has not granted any
sub-licenses or any other rights of any nature to any third parties pursuant to
the Elan License Agreement or the JVP License Agreement.

 

3.2                                 Balance Sheet:

 

JVP represents and warrants to each other Party that the Balance Sheet is
accurate, and that to JVP’s knowledge, since the Balance Sheet Date, there has
been no material adverse change in the financial position of Newco.

 

JVP represents and warrants to each other Party that, to JVP’s knowledge, there
are no other creditors of Newco other than as described in the Balance Sheet.

 

3.3                                 Third party agreements / Orders / Claims:

 

3.3.1                        Each of the Parties confirms to the other Parties
hereto that, as of the Effective Date, to its actual knowledge, Newco is not a
party to, or bound by, any judgment, order, decree or other directive of or
stipulation with any court or any governmental or regulatory authority.

 

3.3.2                        Each Party represents and warrants to the other
Parties that, to its knowledge, Newco is not a party to, or bound by, or is a
third party beneficiary of any agreement with any third party, except for the
Newco Agreements, the JVP License Agreement, the agreements for the benefit of
Newco set out in Schedule 3.3.2A (the “Elan Third Party Agreements”) and the
agreements for the benefit of Newco set forth in Schedule 3.3.2B (the “JVP Third
Party Agreements).

 

For the avoidance of doubt and with reference to the indemnity in Clause 3.6.1,
the Parties agree that the indemnity in Clause 3.6.1 shall extend to any claims,
losses, liabilities and/or damages arising from the JVP Third Party Agreements.

 

3.3.3                        With respect the Elan Third Party Agreements, Elan
will, as of the Effective Date, terminate its relationship thereunder with all
other Parties hereto which may be a party thereto, and cease to have any
obligations of any nature whatsoever to any such Party thereunder.

 

3.3.4                        Each of the Parties confirms to the other Parties
hereto that, as of the Effective Date, to its actual knowledge, there are no
claims, suits or proceedings pending or threatened against Newco.

 

10

--------------------------------------------------------------------------------


 

3.3.5                        Elan represents to the other Parties that, other
than the Elan Clinical Trials, no clinical trials were undertaken by or under
the direction of Elan or any of its affiliates on behalf of Newco.

 

3.4                                 Regulatory Applications:

 

Each of the Parties confirms to the other Parties that, prior to and as of the
Effective Date, no regulatory applications have been filed by Newco or by any
Party on behalf of Newco with any government authority (other than Newco patent
applications listed on Schedule 4.1.3) in any part of the world for any product
or otherwise howsoever in relation to the Project, except as set forth in
Schedule 3.4 hereto.

 

3.5                                 Exclusion of warranties / liability:

 

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL OTHER WARRANTIES, CONDITIONS
OR REPRESENTATIONS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED BY THE PARTIES.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY BY REASON OF ANY REPRESENTATION OR WARRANTY, CONDITION
OR OTHER TERM OR ANY DUTY OF COMMON LAW, OR UNDER THE EXPRESS TERMS OF THIS
AGREEMENT, FOR ANY CONSEQUENTIAL SPECIAL OR INCIDENTAL OR PUNITIVE LOSS OR
DAMAGE (WHETHER FOR LOSS OF CURRENT OR FUTURE PROFITS, LOSS OF ENTERPRISE VALUE
OR OTHERWISE) AND WHETHER OCCASSIONED BY THE NEGLIGENCE OF THE RESPECTIVE
PARTIES, THEIR EMPLOYEES OR AGENTS OR OTHERWISE.

 

3.6                                 Indemnification by JVP and Newco:

 

3.6.1                        JVP and Newco, jointly and severally, hereby agree
to indemnify and hold harmless Elan Corp, EPIL Shannon and EIS, their respective
Affiliates, officers, directors, agents, representatives, employees and
shareholders, and any person holding office on or prior to the Effective Date as
an EIS Director (as defined in the JDOA) (or any alternate director of the EIS
Director) or as a member of the Management Committee or the R&D Committee (each
such person or entity referred to as an “Indemnified Party”) against any claims,
losses, liabilities or damages and expenses (including reasonable attorneys’
fees and expenses) incurred or sustained by such Indemnified Party arising in
relation to any

 

11

--------------------------------------------------------------------------------


 

claim or proceedings made against Newco or an Indemnified Party which relate in
any way to the activities of Newco, past, present or future, including without
limitation, but subject to Clause 3.6.1.4 below, claims arising with respect to
the conduct of clinical trials by Newco, or by JVP or any other person or entity
on behalf of Newco, whether in connection with the Project or otherwise;
provided, however, that the indemnification obligations of JVP and Newco in this
Clause 3.6 shall not be applicable to any claims or proceedings of any third
party:

 

3.6.1.1                           relating directly or indirectly to Elan’s or
any of Elan’s Affiliates’ accounting policies or procedures, disclosure
obligations under applicable laws, regulations or stock exchange listing
standards, or violations or alleged violations of corporate or securities laws;

 

3.6.1.2                           arising directly or indirectly from any
investigation of Newco or any Indemnified Party by the U.S. Securities and
Exchange Commission or similar foreign regulatory authority relating to Elan’s
or any of Elan’s Affiliates’ accounting policies or procedures, disclosure
obligations under applicable laws, regulations or stock exchange listing
standards, or violations or alleged violations of corporate or securities laws;

 

3.6.1.3                           resulting directly or indirectly from, or
relating to, the gross negligence, willful misconduct or violation of law by any
Indemnified Party;

 

3.6.1.4                           relating to any of the Elan Clinical Trials;

 

3.6.1.5                           relating to any Elan Third Party Agreement;

 

3.6.1.6                           relating to the Waiver and Termination
Agreement;

 

3.6.1.7                           any written agreement entered into by Elan
with any third party binding upon Newco prior to the Effective Date that was not
authorized by or known to Newco (and for purposes of this Clause 3.6.1.7, the
knowledge of Newco shall be construed as meaning the actual knowledge of any of
the Depomed Directors (as defined in the JDOA) or any of Depomed’s nominees to
the Management Committee (as defined in the JDOA).

 

3.6.2                        For the avoidance of doubt, without prejudice to
the generality of Clause 3.6.1 and subject to the exceptions set forth in
Clauses

 

12

--------------------------------------------------------------------------------


 

3.6.1.1 through 3.6.1.7, JVP and Newco, jointly and severally, shall indemnify
and hold harmless Elan against any claims, losses, liabilities or damages and
expenses (including reasonable attorneys’ fees and expenses) which may arise in
relation to any claim or proceedings made against Elan Corp, EPIL Shannon and
EIS or any of their respective Affiliates alleging infringement or other
unauthorized use of the proprietary rights of a third party arising from the
manufacture, importation, use, offer for sale, sale or other commercialization
of any Product, the Newco Intellectual Property and/or any technology related
thereto; provided, however, that this Clause 3.6.2 shall not be construed to
grant to any of Elan Corp., EPIL Shannon, EIS or any of their respective
Affiliates any right to manufacture, import, use, offer for sale, sell or
otherwise commercialize any Porduct, the Newco Intellectual Property and/or any
technology related thereto.

 

3.6.3                        For the avoidance of doubt and with reference to
the indemnity in Clause 3.6, the Parties acknowledge that the Newco Clinical
Trials were carried out by the JVP on behalf of Newco, and the parties agree
that the indemnity in Clause 3.6 shall, subject to the exceptions set forth in
Clauses 3.6.1.1 through 3.6.1.7, extend to any claims, losses, liabilities or
damages arising from such Newco Clinical Trials.

 

For the further avoidance of doubt and with reference to the Clause 3.6.1.4, the
Parties acknowledge that the Elan Clinical Trials and the Elan Third Party
Agreements were carried out or undertaken by, or on behalf of, Elan, on behalf
of Newco and agree that the indemnity in Clause 3.6 shall not extend to any
claims, losses, liabilities or damages arising from the Elan Clinical Trials.

 

3.6.4                        JVP has made available to Elan Corp copies of all
policies of comprehensive general liability insurance and/or other insurance
coverage (the “Policies”) which it holds in respect of the Newco Clinical Trials
referred to in Clause 3.6.3.  JVP hereby represents to Elan Corp that it
currently has no intention to terminate the Policies.

 

3.6.5                        In the event that (i) any claim is asserted against
any Indemnified Party or (ii) an Indemnified Party is made a party defendant in
any action or proceeding, which claim, action or proceeding in either case the
Indemnified Party asserts is the subject of indemnification pursuant to Clause
3.6.1 hereof, then such Indemnified Party shall give written notice within 10
business days after such claim is asserted against the Indemnified Party (or
such shorter period as is necessary to preserve the rights of the Indemnified
Party with

13

--------------------------------------------------------------------------------


 

respect to said claim) to JVP and/or Newco (the “Indemnifying Party” for
purposes of this Clause 3.6.5.  The Indemnifying Party shall be entitled to
assume the defense, at its sole cost and expense, of such claim, action or
proceeding.  In the event that JVP and/or Newco assumes such defense, the
Indemnified Party shall be entitled to join in, but not control, such defense at
the Indemnified Party’s sole cost and expense.  The Indemnified Party shall (i)
make available to the Indemnifying Party all records and other materials
reasonably required by the Indemnifying Party in contesting such claim, action
or proceeding, (ii) reasonably cooperate with the Indemnifying Party in the
defense thereof, (iii) use reasonable efforts to promptly forward to the
Indemnifying Party any information received in writing by the Indemnified Party
relating to such claim and (iv) use its reasonable efforts to act in such a
manner so as not to prejudice the defense by the Indemnifying Party of such
claim.  In the event the Indemnifying Party assumes the defense of a claim,
action or proceeding, the Indemnifying Party shall not settle such claim, action
or proceeding without the consent of the Indemnified Party (which consent shall
not be unreasonably withheld), unless (A) the judgment or proposed settlement
only involves the payment of money damages and does not impose any injunction or
other equitable relief upon the Indemnified Party and (B) the Indemnifying Party
obtains for the Indemnified Party a full release from all liability with respect
to all claims, in which case consent of the Indemnified Party shall not be
required.

 

3.6                                 Organization and authority:

 

Each of the Parties represents and warrants to the other Parties that it is a
corporation duly organized and validly existing under the laws of its
jurisdiction of organization and has all the requisite corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby.

 

3.7                                 Approvals:

 

Each of the Parties represents and warrants to the other Parties that no permit,
authorization, consent or approval of or by (“Approval”), or any notification of
or filing with (“Filing”), any person or entity (governmental or otherwise) is
required in connection with the execution, delivery or performance of this
Agreement by such Party, or if any such Approval or Filing is so required, that
same has been obtained or filed prior to the Effective Date.

 

14

--------------------------------------------------------------------------------


 

3.7                                 Trademark Applications:

 

JVP represents and warrants to the other Parties that neither Newco nor JVP has
filed for any trademark protection or has not adopted any trademark in
connection with Newco’s business or any product or service provided thereunder.

 

3.8                                 Representation and Warranties as of the
Effective Date:

 

Except where expressly stated otherwise, each of the representations and
warranties in this Agreement are made as of the Effective Date.

 

3.9                                 Amendment of JVP License Agreement:

 

The Parties acknowledge and agree that Section 14.6 of the JVP License Agreement
is hereby amended to read in its entirety as follows:  “No amendment,
modification or addition hereto shall be effective or binding on any party
unless set forth in writing and executed by a duly authorized representative of
DepoMed and Newco.  No such amendment, modification or addition shall impose any
obligation of any nature whatsoever on Elan without Elan’s written consent.”

 

4                                          INTELLECTUAL PROPERTY

 

4.1                                 Ownership:

 

On and following the Effective Date:

 

4.1.1                        For the avoidance of doubt, the Elan Patents, the
Elan Know-How, the Elan Improvements and/or the Elan Trademarks shall remain the
sole and exclusive property of Elan.

 

A full list of the Elan Improvements developed pursuant to the Project or
otherwise pursuant to the Newco Agreements and JVP License Agreement is set
forth in Schedule 4.1.1.

 

4.1.2                        For the avoidance of doubt, the JVP Patents, the
JVP Know-How, the JVP Improvements and/or the JVP Trademarks shall remain the
sole and exclusive property of JVP.

 

A full list of the JVP Improvements developed pursuant to the Project or
otherwise pursuant to the Newco Agreements and JVP License Agreement is set
forth in Schedule 4.1.2.

 

4.1.3                        All Newco Intellectual Property shall remain the
sole and exclusive property of Newco.

 

15

--------------------------------------------------------------------------------


 

A full list of the Newco Intellectual Property (including without limitation,
the Newco Patents) developed pursuant to the Project or otherwise pursuant to
the Newco Agreements and JVP License Agreement is set forth in Schedule 4.1.3.

 

For the avoidance of doubt, Elan shall not have any rights in or to the Newco
Intellectual Property.

 

5                                          RIGHTS RELATED TO SECURITIES

 

5.1                                 Nothing contained herein shall constitute a
waiver of any right of EPIL Shannon, EPIL II or EIS or any of their respective
successors and assigns with respect to their respective ownership of securities
in JVP under any agreements of any kind in existence with JVP with respect
thereto, which agreements shall remain unmodified and in full force and effect,
except as set forth in Schedule 5.1 hereof.

 

6                                          COMPLETION

 

6.1                                 On the Effective Date, Elan and JVP shall
take or (to the extent that the same is within its powers) cause to be taken the
following steps prior to or at directors meetings of Newco, or such other
meetings, as appropriate:

 

6.1.1                        the modification, as appropriate, by board
resolutions of Newco of matters such as the removal of EIS as book keeper for
Newco, the removal of EIS representatives as authorized signatories of Newco’s
bank account, the resignation of the Company Secretary and any other related
matters whatsoever; and

 

6.1.2                        any other steps required by this Agreement.

 

7                                          CONFIDENTIALITY

 

7.1                                 Confidentiality:

 

7.1.1                        The Parties agree that it may be necessary pursuant
to this Agreement, from time to time, to disclose to each other confidential and
proprietary information, including without limitation, inventions, trade
secrets, specifications, designs, data, know-how and other proprietary
information, processes, services and business of the disclosing Party.

 

The foregoing together with the terms of this Agreement shall be referred to
collectively as “Additional Confidential Information”.

 

16

--------------------------------------------------------------------------------


 

The Parties also agree that it may have been necessary to disclose to each other
Confidential Information (as defined in the JDOA) pursuant to the Newco
Agreements and JVP License Agreement.

 

Together Additional Confidential Information and Confidential Information shall
be referred to collectively as “Proprietary Information”.

 

7.1.2                        Save as otherwise specifically provided herein, and
subject to Clause 7.2 and 7.3, each Party shall disclose Proprietary Information
of another Party only to those employees, representatives and agents requiring
knowledge thereof in connection with fulfilling the Party’s obligations under
this Agreement, and not to any other third party.

 

Each Party further agrees to inform all such employees, representatives and
agents of the terms and provisions of this Agreement relating to Proprietary
Information and their duties hereunder and to obtain their agreement hereto as a
condition of receiving Proprietary Information.

 

Each Party shall exercise the same standard of care as it would itself exercise
in relation to its own confidential information (but in no event less than a
reasonable standard of care) to protect and preserve the proprietary and
confidential nature of the Proprietary Information disclosed to it by another
Party.

 

Each Party shall promptly, upon request of another Party, return all documents
and any copies thereof containing Proprietary Information belonging to, or
disclosed by, such Party, save that it may retain one copy of the same solely
for the purposes of ensuring compliance with this Clause 7.

 

7.1.3                        Any breach of this Clause 7 by any person informed
by one of the Parties is considered a breach by the Party itself.

 

7.1.4                        Proprietary Information shall be deemed not to
include:

 

(1)                                  information which is in the public domain;

 

(2)                                  information which is made public through no
breach of this  Agreement;

 

(3)                                  information which is independently
developed by a Party, as evidenced by such Party’s records;

 

17

--------------------------------------------------------------------------------


 

(4)                                  information that becomes available to a
receiving Party on a non-confidential basis, whether directly or indirectly,
from a source other than another Party, which source did not acquire this
information on a confidential basis.

 

7.1.5                        The provisions relating to confidentiality in this
Clause 7 shall remain in effect during the term of this Agreement, and for a
period of 10 years following the Effective Date of this Agreement.

 

7.1.6                        The Parties agree that the obligations of this
Clause 7 are necessary and reasonable in order to protect the Parties’
respective businesses, and each Party agrees that monetary damages may be
inadequate to compensate a Party for any breach by another Party of its
covenants and agreements set forth herein.

 

The Parties agree that any such violation or threatened violation may cause
irreparable injury to a Party and that, in addition to any other remedies that
may be available, in law and equity or otherwise, each Party shall be entitled
to seek injunctive relief against the threatened breach of the provisions of
this Clause 7, or a continuation of any such breach by another Party, specific
performance and other equitable relief to redress such breach together with
damages and reasonable counsel fees and expenses to enforce its rights
hereunder.

 

7.2                                 Announcements:

 

Subject to Clause 7.3, no announcement or public statement concerning the
existence, subject matter or any term of this Agreement shall be made by or on
behalf of any Party without the prior written approval of the other Parties,
which shall not be unreasonably withheld.

 

The terms of any such announcement shall be agreed in good faith by the Parties.

 

7.3                                 Required Disclosures:

 

7.3.1                        A Party (the “Disclosing Party”) will be entitled
to make an announcement or public statement concerning the existence, subject
matter or any term of this Agreement, or to disclose Proprietary Information
that the Disclosing Party is required to make or disclose pursuant to:

 

(1)                                  a valid order of a court or governmental
authority; or

 

18

--------------------------------------------------------------------------------


 

(2)                                  any other requirement of law or regulation
or any securities or stock exchange;

 

provided that if the Disclosing Party becomes legally required to make such
announcement, public statement or disclosure hereunder, the Disclosing Party
shall give the other Parties prompt notice of such fact to enable the other
Parties to seek a protective order or other appropriate remedy concerning any
such announcement, public statement or disclosure.

 

The Disclosing Party shall fully co-operate with the other Parties in connection
with that other Party’s or Parties’ efforts to obtain any such order or other
remedy.

 

If any such order or other remedy does not fully preclude announcement, public
statement or disclosure, the Disclosing Party shall make such announcement,
public statement or disclosure only to the extent that the same is legally
required.

 

7.3.2                        Each of the Parties shall be entitled to provide a
copy of this Agreement (and any subsequent amendments hereto) and the Newco
Agreements to a potential third party purchaser in connection with Clause
9.2.1(2); provided that the relevant third party purchaser or assignee has
entered into a confidentiality agreement on terms no less protective than the
terms of this Clause 7.

 

8                                          WAIVER OF ACCRUED RIGHTS/MUTUAL
RELEASES

 

8.1                                 With effect from the Effective Date, each
Party and each of its Affiliates (“Releasor”):

 

8.1.1                        waives any accrued rights that Releasor may have
accrued against the other Parties and each of its Affiliates, officers,
directors, representative, agents and employees and the assigns and successors
in interest of any of the foregoing entities (“Releasees”), whether known or
unknown, foreseen or unforeseen, fixed or contingent, of any nature whatsoever
from the beginning of time to the Effective Date under the Newco Agreements and
JVP License Agreement; and

 

8.1.2                        fully and finally releases and discharges the
Releasees from any and all manner of actions, claims, promises, debts, sums of
money, demands, obligations, in law or in equity, directly or indirectly,
whether known or unknown, foreseen or unforeseen, fixed or contingent, of any
nature whatsoever (“Claims”) that Releasor

 

19

--------------------------------------------------------------------------------


 

may have by reason of any act, omission, matter, provision, cause or thing
whatsoever from the beginning of time to the Effective Date under the Newco
Agreements and JVP License Agreement.

 

8.2                                 The provisions of this Clause 8 shall not in
any way act as a waiver by any of the Parties in respect of any of the
provisions set forth in this Agreement (including, for the avoidance of doubt,
Clause 3.6.1).

 

8.3                                 Waiver of Civil Code Section 1542.

 

California Civil Code Section 1542 states as follows:

 

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which is
known by him must have materially affected his settlement with the debtor.

 

The Parties hereby waive any and all rights they may have under California Civil
Code Section 1542 or under any similar provision or law of any applicable
jurisdiction.

 

9                                          GENERAL

 

9.1                                 Governing law and jurisdiction:

 

9.1.1                        This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of law principles under the laws of the State of New York.

 

9.1.2                        For the purposes of this Agreement, the Parties
submit to the nonexclusive jurisdiction of the State and Federal Courts of New
York located in New York, New York.

 

9.2                                 Assignment:

 

9.2.1                        Subject to Clause 9.2.2, this Agreement shall not
be assigned by any Party without the prior written consent of the others, save
that any Party:

 

(1)                                  may assign this Agreement in whole or in
part and delegate its duties hereunder to its Affiliate or Affiliates without
such consent; and

 

20

--------------------------------------------------------------------------------


 

(2)                                  may assign its rights and obligations to a
successor (whether by merger, consolidation, reorganization or other similar
event) or purchaser of all or substantially all of its assets relating to such
Party’s technology related to this Agreement, provided that such successor or
purchaser has agreed in writing to assume all of such Party’s rights and
obligations hereunder and a copy of such assumption is provided to the other
Parties.

 

9.2.2                        For the avoidance of doubt, nothing in this Clause
9.2 shall affect the provisions governing assignment of securities in
Schedule 5.1 hereof.

 

9.3                                 Notices:

 

9.3.1                        Any notice to be given under this Agreement shall
be sent in writing in English by registered airmail, internationally recognized
courier or telefaxed to the following addresses:

 

If to Newco at:

 

Depomed Development Limited

 

 

Clarendon House

 

 

2 Church St.

 

 

Hamilton

 

 

Bermuda

 

 

Attention:

 

Secretary

Telephone:

 

(441) 292-9169

Fax:

 

(441) 292-2224

 

with a copy to JVP at the address set forth below.

 

If to JVP at:

 

 

1360 O’Brien Drive

 

 

Menlo Park

 

 

California

 

 

94025

 

 

USA.

 

 

 

 

 

Attention:

 

Chief Executive Officer

Telephone:

 

650 462 5900

Fax:

 

650 462 9993

 

with a copy to:

 

Julian N. Stern

 

21

--------------------------------------------------------------------------------


 

Heller Ehrman White & McAuliffe

 

 

275 Middlefield Road

 

 

Menlo Park

 

 

CA 94025

 

 

 

 

 

Telephone:

 

650 324-7000

Fax:

 

650 324-0638

 

If to Elan Corp, EIS and/or EPIL Shannon at:

 

Elan Corporation, plc

 

 

Elan International Services, Ltd.

 

 

Elan Pharma International Limited

 

 

c/o Elan International Services, Ltd.

 

 

102 St. James Court

 

 

Flatts,

 

 

Smiths FL04

 

 

Bermuda

 

 

Attention:

 

Secretary

Telephone:

 

441 292 9169

Fax:

 

441 292 2224

 

or to such other address (es) and telefax numbers as may from time to time be
notified by any Party to the others hereunder.

 

9.3.2                        Any notice sent by mail shall be deemed to have
been delivered within seven (7) working days after dispatch or delivery to the
relevant courier and notice sent by fax shall be deemed to have been delivered
upon confirmation receipt.  Notice of change of address shall be effective upon
receipt.

 

9.4                                 Waiver:

 

No waiver of any right under this Agreement shall be deemed effective unless
contained in a written document signed by the Party charged with such waiver,
and no waiver of any breach or failure to perform shall be deemed to be a waiver
of any future breach or failure to perform or of any other right arising under
this Agreement.

 

9.5                                 Severability:

 

If any provision in this Agreement is agreed by the Parties to be, or is deemed
to be, or becomes invalid, illegal, void or unenforceable under any law that is
applicable hereto:

 

22

--------------------------------------------------------------------------------


 

9.5.1                        such provision will be deemed amended to conform to
applicable laws so as to be valid and enforceable; or

 

9.5.2                        if it cannot be so amended without materially
altering the intention of the Parties, it will be deleted, with effect from the
date of this Agreement or such earlier date as the Parties may agree, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not be impaired or affected in any way.

 

9.6                                 Further Assurances:

 

At the request of any of the Parties, the other Party or Parties shall (and
shall use reasonable efforts to procure that any other necessary parties shall)
execute and perform all such documents, acts and things as may reasonably be
required subsequent to the signing of this Agreement for assuring to or vesting
in the requesting Party the full benefit of the terms hereof.

 

9.7                                 Successors:

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

 

9.8                                 Amendments:

 

No amendment, modification or addition hereto shall be effective or binding on
any Party unless set forth in writing and executed by a duly authorized
representative of each Party.

 

9.9                                 Counterparts:

 

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute this Agreement.

 

9.10                           Costs:

 

Each Party shall bear its own costs and expenses in connection with the
transactions contemplated by this Agreement.

 

9.11                           Force Majeure:

 

No Party to this Agreement shall be liable for failure or delay in the
performance of any of its obligations hereunder if such failure or delay results
from Force Majeure, but any such failure or delay shall be remedied by such
Party as soon as practicable.

 

23

--------------------------------------------------------------------------------


 

9.12                           Relationship of the Parties: 

 

The Parties are independent contractors under this Agreement.  Nothing herein
contained shall be deemed to create or establish an employment, agency, joint
venture, or partnership relationship between the Parties or any of their agents
or employees, or any other legal arrangement that would impose liability upon
one Party for the act or failure to act of another Party.  No Party shall have
any express or implied power to enter into any contracts, commitments or
negotiations or to incur any liabilities in the name of, or on behalf of,
another Party, or to bind another Party in any respect whatsoever.

 

9.13                           Entire agreement:

 

9.13.1                  This Agreement and the Waiver and Termination Agreement
sets forth all of the agreements and understandings between the Parties with
respect to the subject matter hereof.  There are no agreements or understandings
with respect to the subject matter hereof, either oral or written, between the
Parties other than as set forth in this Agreement and the Waiver and Termination
Agreement.

 

9.13.2                  No provision of this Agreement shall be construed so as
to negate, modify or affect in any way the provisions of any other agreement
between the Parties unless specifically provided herein and only to the extent
so specified.

 

9.13.3                  The parties hereto hereby agree to amend the Waiver and
Termination Agreement by the deletion of Schedule 1 thereto and the substitution
thereof with Schedule 4.1.1 hereto.

 

THE REMAINDER OF THIS PAGE

 

HAS BEEN INTENTIONALLY LEFT BLANK.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Agreement.

 

SIGNED

 

 

 

BY:

/s/ Pieter Bosse

 

for and on behalf of

 

Elan Corporation, plc

 

 

 

 

 

SIGNED

 

 

 

BY:

/s/ Pieter Bosse

 

for and on behalf of

 

Elan Pharma International Limited

 

 

 

 

SIGNED

 

 

 

BY:

/s/ Debra M. Buryj

 

for and on behalf of

 

Elan International Services, Ltd.

 

 

 

 

SIGNED

 

 

 

BY:

/s/ Allison L. Smith

 

for and on behalf of

 

Depomed Development Limited

 

 

 

 

SIGNED

 

 

 

 

 

BY

/s/ John W. Fara

 

for and on behalf of

 

Depomed , Inc.

 

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

RIGHTS RELATED TO SECURITIES

 

AMENDMENTS TO THE FINANCE DOCUMENTS

 

1.                                      Development Funding; Amendment of
Convertible Promissory Note

 

The Note is hereby amended by:  (i) deleting paragraphs (a) and (b) of Section 2
(“Disbursements”), Section 5 (“Exchange Right”) and Section 7(h) (JDOA
termination as Event of Default) in their entirety, which Sections shall be of
no further force or effect whatsoever as of the Effective Date; and (ii) adding
the word “material” immediately prior to the first occurrence of the word
“breach” in Section 7(c).

 

The Note is hereby further amended to provide that, notwithstanding anything in
the Note to the contrary, no further drawdowns may be made under the Note on or
after the Effective Date.

 

The aggregate outstanding principal amount of the Note as of the Effective Date
is $7,796,702.67.

 

2.                                      Transfer Restrictions

 

The following provisions are hereby amended as follows, effective as of the
Effective Date:

 

The second introductory legend on the first page of the Note is hereby deleted
in its entirety and is of no further force and effect.

 

Section 1(f) (“Exemption from Registration”) of the Securities Purchase
Agreement (as to second legend only) is hereby deleted in its entirety and is of
no further force and effect.

 

Section 16 (“Assignments and Transfers”) of the Securities Purchase Agreement is
hereby amended by (i) deleting the word “permitted” in the first sentence
thereof, (ii) deleting the second and third sentences thereof in their entirety;
and (iii) adding a new second sentence to read as follows:  “The Company shall
not assign all or any part of this Agreement without the prior written consent
of the other parties.”

 

Section 10 (“Transfer of Registration Rights”) of the JVP Registration Rights
Agreement is hereby deleted in its entirety and is of no further force and
effect.

 

Section 14(d) (“Successors and Assigns”) of the JVP Registration Rights
Agreement is hereby amended by (i) deleting the word “permitted” in the second
sentence thereof and (ii) deleting in the second sentence thereof “, in
accordance with Section 10 hereof”.

 

--------------------------------------------------------------------------------


 

Section 9(a) of the Note is hereby deleted in its entirety and replaced by the
following:

 

“This Note may be transferred or assigned by the Holder, in whole or in part;
provided that no partial assignment of this Note of less than $2,500,000 in
aggregate principal amount of any unconverted portion of the Note shall be
permitted (it being acknowledged and agreed that that foregoing limitation shall
not apply to any securities received upon the conversion thereof). This Note and
all of the provisions hereof shall be binding upon and inure to the benefit of
the Holders and their respective successors and assigns. The Company shall not
assign any of its rights or obligations hereunder.”

 

In addition to the foregoing, except as set in the immediately preceding
paragraph, any and all other contractual provisions directly or indirectly,
limiting or conditioning the free transfer, alienation or assignment of the
securities of JVP and associated rights issued by JVP to any of EIS or its
subsidiaries or Affiliates are hereby deleted in their entirety and are of no
further force and effect (other than any holdback agreements contemplated by the
JVP Registration Rights Agreement).  The Parties hereby agree that the transfer
of such securities of JVP are thus no longer subject to contractual restrictions
on transfer of any kind (other than any holdback agreements contemplated by the
JVP Investor Rights Agreement).  The Parties recognize that such securities
remain subject to restrictions imposed under applicable securities laws. JVP
agrees to use reasonable efforts to inform its transfer agent, and co-operate
with the holder of JVP securities purchased pursuant to the Securities Purchase
Agreement to confirm with prospective third party transferees from time to time,
of the elimination of such contractual restrictions on transfer (other than any
holdback agreement contemplated by the JVP Registration Rights Agreement and the
restriction on partial assignments of the Note described above) and, if the
certificate representing such securities is legended to reflect a contractual
restriction, JVP, if requested by the holder of such securities, shall re-issue
such securities without such restrictive legend.

 

3.                                      Preemptive and Conversion Rights

 

Section 5(a) (“Preemptive Rights”) and Section 5(c) (“Conversion and Exchange
Rights”) of the Securities Purchase Agreement are hereby deleted in their
entirety and are of no further force or effect whatsoever as of the Effective
Date.

 

4.                                      Third Party Beneficiary

 

Each Party acknowledges and agrees that EPIL II shall be deemed in all respects
to be a third party beneficiary of the agreements contained in Clause 2.2 of the
Agreement or in this Schedule 5.1, with the same force and effect as if EPIL II
were a party thereto.

 

--------------------------------------------------------------------------------